Case 3:19-cv-O00006-HTW-LRA Document 50 Filed 02/24/21 Page 1of1

UNITED STATES DISTRICT COURT
OFFICE OF THE CLERK

SOUTHERN DISTRICT OF MISSISSIPPI
Jackson, Mississippi

ARTHUR JOHNSTON February 23, 2021 Divisions
CLERK OF COURT ,
SOUTHERN at Gulfport
Arthur Johnston @mssd.uscourts.qov 2012 15" St., Suite 403, Zip 39501
507 E, Court St., Suite 2,500 EASTERN at Hattiesburg
Jackson, MS 39201 701 N. Main St., Suite 200, Zip 39401
TELEPHONE JACKSON & WESTERN at Jackson
601-608-4010 501 E. Court St., Suite 2.500 Zip 39201

Oscar Stilley, #10579-062

10600 N Highway 59

Cedarville, AR 72932-9246

RE: Oscar Stilley v. Matthew Whitaker, et al.
3:19-cv-6-HTW-LRA
USCA 21-60022

Dear Mr. Stilley:

Pursuant to your conversation with this office and request, enclosed for your records you will
find the appeal record for the above-referenced civil action in CD format.

Sincerely,

ARTHUR JOHNSTON, CLERK

By:_s/K. Schutz
Deputy Clerk

Encl.
